Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-21-00480-CR

                                         Robert Stewart MAY,
                                              Appellant

                                                  v.

                                         The STATE of Texas,
                                               Appellee

                     From the 81st Judicial District Court, Karnes County, Texas
                                Trial Court No. 18-03-00040-CRK
                              Honorable Lynn Ellison, Judge Presiding

Opinion by:       Lori I. Valenzuela, Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: August 10, 2022

AFFIRMED, MOTION TO WITHDRAW GRANTED

           In 2020, the State moved to revoke appellant Robert May, Jr.’s community supervision for

violating certain conditions by which he was bound following his convictions for the second-

degree felony offenses of burglary of a habitation and aggravated assault with a deadly weapon as

well as the third-degree felony offense of assault on a public servant. After a hearing, the trial court

found sufficient proof establishing at least one of the State’s allegations and revoked May’s

community supervision and sentenced him to imprisonment. May appealed.
                                                                                       04-21-00480-CR


       The court-appointed appellate attorney for May filed a motion to withdraw and a brief in

which he concludes this appeal is frivolous and without merit. The brief demonstrates a

professional and thorough evaluation of the record and meets the requirements of Anders v.

California, 87 S. Ct. 1396 (1967) and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

Counsel sent copies of the brief and motion to withdraw to May and informed him of his rights in

compliance with the requirements of Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014). This

court notified May of the deadline to file a pro se brief. He did not file a pro se brief. See also

Nichols v. State, 954 S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no pet.) (per curiam);

Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). We have

thoroughly reviewed the record and counsel’s brief. We find no arguable grounds for appeal exist

and have decided the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826–27

(Tex. Crim. App. 2005). We therefore grant the motion to withdraw filed by appointed counsel

and affirm the trial court’s judgment. See id.; Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at

177 n.1.

       No substitute counsel will be appointed. Should May wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either this opinion or the last

timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any petition

for discretionary review must be filed in the Court of Criminal Appeals. See id. 68.3. Any petition

for discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See id.

                                                  Lori I. Valenzuela, Justice

DO NOT PUBLISH


                                                 -2-